EX-10 3 ex10-4.htm LOCKUP AGREEMENT

Exhibit 10.4

LOCKUP AGREEMENT

THIS AGREEMENT (the "Agreement") is made as of the 27th day of April, 2009,
between the undersigned holder (the "Holder") of shares of Santos Resource
Corp., and Santos Resource Corp., a Nevada Corporation (the "Company").

WHEREAS:

1.         The Company has filed an effective registration statement on Form S-1
(the "Registration Statement") with the Securities and Exchange Commission (file
no. 333-152324) which registers certain shares of common stock held by the
Company's stockholders.

2.         The Company has applied to have its shares of common stock quoted on
the OTC Bulletin Board, and the Holder has agreed to refrain from selling 90% of
his shares of common stock of the Company (the "Shares") that are registered by
the Registration Statement, such number of shares as designated on the signature
page hereto, from the date of this Agreement until the earlier of (i) 6 months
after the Company's shares are quoted on the OTC Bulletin Board; and (ii) the
date that is 9 months after the date of this Agreement (the "Restriction
Period").

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which consideration are hereby acknowledged, the parties agree as follows:

1.         Share Restriction

(a)        The Holder hereby agrees that during the Restriction Period the
Holder will not sell or otherwise dispose of his Shares other than in connection
with an offer made to all shareholders of the Company in connection with merger,
consolidation or similar transaction involving the Company.  The Holder further
agrees that the Company is authorized to and the Company may decide in its sole
discretion to place "stop orders" on its books to prevent any transfer of the
Shares in violation of this Agreement.

(b)        Notwithstanding the foregoing restrictions on transfer, the Holder
may, at any time and from time to time during the Restriction Period, transfer
the Shares (i) as bona fide gifts or transfers by will or intestacy, (ii) to any
trust for the direct or indirect benefit of the Holder or the immediate family
of the Holder, provided that any such transfer shall not involve a disposition
for value, (iii) to a partnership which is the general partner of a partnership
of which the Holder is a general partner, provided, that, in the case of any
gift or transfer described in clauses (i), (ii) or (iii), each donee or
transferee agrees in writing to be bound by the terms and conditions contained
herein in the same manner as such terms and conditions apply to the Holder. For
purposes hereof, "immediate family" means any relationship by blood, marriage or
adoption, not more remote than first cousin.

2.         Representations and Warranties of the Holder

The Holder covenants with, and represents, warrants and acknowledges to the
Company, as representations and warranties that are true as of the date of this
Agreement, that:

(a)        the Holder acquired the Shares for its own account as principal and
not for the benefit of any other person, or is deemed under the applicable
securities acts to have acquired the Shares as principal, and no other person
has a direct or indirect beneficial interest in the Shares;

(b)        the Holder has such knowledge and experience in financial and
business matters in general and is capable of evaluating the merits and risks
of, and making an informed business decision with regard to, and protecting its
own interests in connection with, the acquisition and disposition of the Shares;
and

(c)        the Holder is not, and will not be, acting in concert with any other
person or shareholder of the Company for the purpose of selling securities of
the Company.

3.         Miscellaneous

(a)        Additional Restrictions.  The restrictions on transfer described in
this Agreement are in addition to and cumulative with any other restrictions on
transfer otherwise agreed to by the Holder or to which the Holder is subject to
by applicable law.

(b)        Further Assurances.  Each of the parties hereby covenants and agrees
to execute any further and other documents and instruments and to do any further
and other things that may be necessary to implement and carry out the intent of
this Agreement and to effect the transaction contemplated herein.

(c)        Governing Law and Jurisdiction.  This Agreement will be construed and
enforced in accordance with the laws of the Province of British Columbia, and
will be treated in all respects, as a British Columbia contract, and the parties
hereby agree to submit any difference or dispute which may arise out of or in
connection with this Agreement to the non-exclusive jurisdiction of the courts
of the Province of British Columbia.

(d)        Enurement.  This Agreement will enure to the benefit of and will be
binding upon the parties hereto, and their respective personal representatives,
heirs, executors, administrators, successors and permitted assigns. 

(e)        Execution by Counterparts.  This Agreement may be executed by the
parties hereto in as many counterparts as may be necessary and such executed
copy may be transmitted by telecopied facsimile, and each such agreement so
executed and such reproduction of signatures by facsimile shall be deemed to be
an original and, provided that all of the parties have executed a counterpart,
such counterparts together shall constitute a valid and binding agreement, and
notwithstanding the date of execution shall be deemed to bear the date as set
forth above.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

HOLDER


                                                                  
Signature of Holder

                                                                  
Name of Holder

                                                                  
Number of shares of common stock beneficially owned and subject to this
Agreement 

 

Address of Holder:

                                                                                   
                                                                                   
                                                                                   

COMPANY

Santos Resource Corp. 

per:                                                             
           

 

Address of Company:
Santos Resource Corp.
11450 - 201A Street
Maple Ridge, BC  V2X 0Y4
Tel:       604-460-8440
Fax:      604-648-8052